Citation Nr: 1208836	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from January 1943 to August 1945.  He died in July 2008; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.

The Board subsequently remanded the case in June 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the appellant with VCAA-compliant notice, seek to obtain records of the Veteran's award of benefits from the Social Security Administration (SSA), obtain an addendum VA medical opinion, and then re-adjudicate the claim.  The AOJ provided the appellant with the requisite notice in July 2011; sought the Veteran's SSA records but determined they were unavailable, a fact they notified the appellant of in November 2011; and obtained a VA medical opinion in August 2011.  The appellant was then provided a supplemental statement of the case (SSOC) in December 2011, in which the AOJ again denied the appellant's claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran served on active duty from January 1943 to August 1945.  

2.  The Veteran died in July 2008.  The immediate cause of death was chronic obstructive pulmonary disease, with dementia, asbestosis, and congestive heart failure identified as significant conditions that contributed to death.  

3.  At the time of his death, the Veteran was service connected for simple comminuted right tibia fracture extending into the knee joint, rated as 30 percent disabling; simple complete interior articular process and facets third lumbar vertebra fracture, rated as 20 percent disabling; simple complete comminuted left tibia fracture, rated as 10 percent disabling; simple complete comminuted right femur middle one-third fracture with leg shortening, rated as 10 percent disabling; and history of right chest contusion with pulmonary embolism of right popliteal space, rated as 10 percent disabling.

4.  The Veteran's chronic obstructive pulmonary disease, dementia, asbestosis, and congestive heart failure were not related to his military service.

5.  No disability that is attributable to the Veteran's military service substantially or materially contributed to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this respect, through October 2008 and July 2011 notice letters, the appellant received notice of the information and evidence needed to substantiate her claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claim.  

The Board also finds that the October 2008 and July 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned October 2008 and July 2011 letters.

The Board notes that although notice regarding an award of an effective date was not provided until after the initial adjudication of the appellant's claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), such notice was provided in the July 2011 letter.  The case was thereafter readjudicated in a supplemental statement of the case, thereby curing any notice deficiency.  

A decision issued by the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007), held that when adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA notice to the appellant must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Here, at the time of his death, the Veteran was service connected for simple comminuted right tibia fracture extending into the knee joint, simple complete interior articular process and facets third lumbar vertebra fracture, simple complete comminuted left tibia fracture, simple complete comminuted right femur middle one-third fracture with leg shortening, and history of right chest contusion with pulmonary embolism of right popliteal space.  The appellant was put on notice of the evidence required to substantiate a DIC claim based on service connected conditions via the July 2011 letter and was afforded the opportunity to respond before her claim was re-adjudicated in a December 2011 supplemental statement of the case.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records and relevant post-service medical records have been obtained and associated with the claims file.  The appellant has additionally submitted the Veteran's death certificate in support of her claim.  VA has obtained medical opinions from a VA physician concerning the appellant's contention that her husband's service-connected pulmonary embolism contributed to his death.  To that end, when VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on consideration of the service treatment records and post-service private and VA medical records in the Veteran's claims file.  The opinion report shows consideration of all pertinent evidence of record, to include the Veteran's treatment records and the statements of the appellant, and provides a rationale for the opinion stated, relying on and citing to the records reviewed.  In addition, the appellant and her representative have both submitted written argument.  Neither the appellant nor her representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran died in July 2008.  According to his death certificate, the immediate cause of death was chronic obstructive pulmonary disease (COPD), with dementia, asbestosis, and congestive heart failure identified as significant conditions that contributed to death.  At the time of his death, the Veteran was service connected for simple comminuted right tibia fracture extending into the knee joint, simple complete interior articular process and facets third lumbar vertebra fracture, simple complete comminuted left tibia fracture, simple complete comminuted right femur middle one-third fracture with leg shortening, and history of right chest contusion with pulmonary embolism of right popliteal space.  The appellant contends that the Veteran's death should be service connected because she claims that the COPD that brought about his death was etiologically linked to the pulmonary embolism he experienced during service following an automobile accident.   

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2011); 38 C.F.R. § 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2011).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Here, a review of the Veteran's service treatment records reflects that he was treated in October 1944 for injuries to his legs, back, and chest following a truck accident.  At the time, he was treated for a pulmonary embolism secondary to a "severe contusion of the right popliteal space."  He was also treated for pneumonia following the accident, and was noted that same month to have experienced two pulmonary embolisms.  However, radiological examination of his chest was clear in December 1944.  On his July 1945 certificate of disability for discharge, the Veteran was noted to have disorders of his knees and legs that disqualified him for further active duty, but no ongoing problems with his lungs were noted.  

Post-service medical evidence reflects that the Veteran underwent VA examination in December 1947.  At that time, he reported that his chest hurt when he had a cold.  Radiological examination revealed residuals of an old, healed inflammatory process, and the Veteran was diagnosed with chronic pleurisy.  He was found to have a coin lesion and an "old granulatomous process" on his lung at a March 1972 radiological examination; the lesion was found to cause no symptoms.  At a follow-up visit in May 1972, the Veteran's physician determined that no further treatment was necessary.  The Veteran was again given a VA examination in September 1976; at that time, he was noted to have pulmonary fibrosis but no active pathology.  Later private treatment records document that the Veteran carried a diagnosis of COPD at least as early as 1998; the disorder was noted to be "extremely severe" in July 2005.  Private physicians in April 2004 and again in January 2006 noted his history of asbestosis, which was attributed to his long occupational history as a plumber.  He underwent an additional VA examination in May 2008; at that time, he was noted to have chronic hypoxemia but no recurrence of pulmonary embolism at any time since service.  From that time until his death, the Veteran was seen on multiple occasions for treatment of COPD, with multiple bouts of pneumonia and congestive heart failure.  The Veteran's death certificate indicates that the immediate cause of death was COPD, with dementia, asbestosis, and congestive heart failure identified as significant conditions that contributed to death.  

In connection with the appellant's claim, VA obtained an expert medical opinion in October 2010.  The opinion reflects the physician's consideration of the Veteran's claims file and medical history, including specifically his long history of the COPD that brought about his death.  The examiner acknowledged the severe injuries the Veteran had sustained while on active duty, including the pulmonary embolisms.  The examiner further noted the Veteran's long history of COPD, with multiple bouts of pneumonia and bronchitis; however, he also stated that the Veteran had a 50-year history of smoking cigarettes.  Observing that the Veteran had not been diagnosed with pulmonary hypertension at any time, including shortly before his death, the examiner concluded that his fatal COPD was brought about not by his in-service chest injury and resultant pulmonary embolisms, but by his long history of smoking.  In so finding, the examiner reasoned that, had the Veteran's in-service problems led to any chronic lung injury, he would have displayed significant pulmonary hypertension in the years prior to his death, as well as an abnormal left ventricular ejection fraction, which was also not shown in his medical records.     

Pursuant to the Board's June 2011 remand, VA obtained an addendum medical opinion from the physician who had issued the initial October 2010 evaluation.  In the addendum opinion, issued in August 2011, the physician stated that he retracted his initial finding that the Veteran had smoked for 50 years prior to his death, given that evidence in the record suggested that the Veteran had smoked for only 10 years approximately 40 years earlier.  However, the physician did note that the Veteran had worked as a plumber for many years after service, including many years in which no regulations were in place to protect plumbers from exposure to asbestos.  The examiner noted that the Veteran's private physicians had identified the Veteran as experiencing asbestosis, to which multiple treatment providers attributed findings of pleural plaquing and scarring.  Even acknowledging that the Veteran did not have the 50-year smoking history he initially assumed, but rather a remote 10-year smoking history, the examiner still came to the conclusion that his in-service injuries were less likely than not etiologically linked to the COPD that caused his death.  In so finding, the examiner noted that the Veteran would likely have been exposed to asbestos during his long working history as a plumber.  He further reasoned that the Veteran's 10-year smoking history would have "aggravated the damage already ongoing in place from the asbestos."  The examiner further found that the in-service pulmonary embolisms would have caused some degree of fibrosis in the Veteran's lungs, but nothing rising to the level of the "florid presentation of chronic obstructive pulmonary disease recounted in his file during his later years."  Thus, the examiner concluded that the COPD that brought about the Veteran's death was not likely etiologically linked to his time on active duty, including to his in-service injury and pulmonary embolisms.  

In addition, the appellant has submitted multiple written statements to VA.  In that connection, the Board notes that on multiple occasions, including in a January 2009 statement, the appellant contended that the Veteran's in-service pulmonary embolisms caused problems with his lungs that eventually led to the COPD that brought about his death.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board concludes in particular that there is no medical evidence whatsoever of record relating the Veteran's fatal disease processes to service, including to his service-connected history of pulmonary embolism.  Having extensively reviewed the Veteran's medical records, the VA examiner gave as his expert medical opinion that it was not at least as likely as not that the Veteran's COPD was etiologically related to his military service.  There is no indication in the record, and the appellant has not contended, that the Veteran's lumbar, femur, or tibia fractures were in any way related to his death.  In so finding, the VA examiner acknowledged the Veteran's in-service injuries, including his pulmonary embolisms, and provided a clear analysis of why that disability was not related to the COPD that brought about his death.  

The Board acknowledges that the appellant has stated, in multiple written submissions to VA, that she believes the Veteran's in-service injuries, including pulmonary embolism, directly contributed to the COPD that led to his death.  In this regard, the Board notes that in order for the appellant's claim of service connection for the cause of the Veteran's death to be granted, the record would have to contain competent evidence linking a disease process that caused or contributed to his death to his military service or to service-connected disability.  However, relevant law and regulations do not provide for the grant of service connection, including for the cause of death, in the absence of persuasive evidence linking the disability or death to service.  The Board is thus satisfied that the VA examiner's opinions, issued in October 2010 and August 2011 and uncontradicted by any medical evidence of record, are adequate for deciding this appeal.

The Board has considered the appellant's contentions that the Veteran's in-service experiences contributed to his death.  However, as a layperson, the appellant is not competent to give a medical opinion on the medical causation question presented here.  Thus, while the appellant is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a condition where the condition is one that requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  This is the case here, as the question of whether medical conditions present decades before death bear any relationship to fatal conditions is clearly far outside the realm of what a layperson reasonably can be expected to know.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the appellant's assertions as to the cause of her husband's death have no probative value.  

For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


